Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, last four lines, it is unclear as to the meaning of the claim language, “each of the end portions includes a width adjuster protruding to a second reference point from a first reference point,…to a third reference point,…and having a first adjusting length in the discharging direction.”  This language is deemed awkward in that these reference points (i.e., first, second, and third) are not clearly defined.  Clarification is necessary.
In claim 6, Applicants again define width adjuster by reference points and it is unclear as to the meaning of such claim language.  This language is deemed awkward in that these reference points (i.e., second and third) are not clearly defined.  Clarification is necessary.
For claim 7, see the response to claim 6.
In claim 8,  it is unclear as to the meaning of the claim language, “the width adjuster is inclined,…with respect to the discharging direction to a fourth reference point from the third reference point of the shim member.”  This language is deemed awkward in that these reference points (i.e., third and fourth) are not clearly defined.  Clarification is necessary.
In claim 13,  it is unclear as to the meaning of the claim language, “the width adjuster is inclined,…with respect to the discharging direction to a fifth reference point from the third reference point of the shim member.”  This language is deemed awkward in that these reference points (i.e., third and fifth) are not clearly defined.  Clarification is necessary.

                                                 Disclaimer 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

In good faith, the following best rejections have been made in light of the submitted foreign search reports by Applicants.  Any rejections not applied would appear to be overlapping or at least redundant in scope with applied prior art rejections made below.    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (JP 2018-89599).
Yamashita provides a slot die capable of coating a battery electrode to form a rechargeable battery electrode, the slot die comprising a first block (21; see Figs. 1-3) including a chamber (20) able to accommodate a viscous paste including active material slurry; a second block (22) facing the first block, the first block and the second block being attached to each other; a shim member (23) positioned between the first block and the second block, the shim member including end portions facing each other; and a slot (24; see Fig. 1) between the first and second blocks, and between the facing end portions of the shim member, the slot to discharge the active material slurry, and the slot including a first side defined by the first block, the first side extending in a width direction and a discharging direction of the slot, and a second side defined by the second block, the second side facing the first side and extending in the width direction and the discharging direction of the slot, wherein each of the end portions includes a width adjuster (i.e., corner point between tip (24a of Fig. 3b) and area (26a of Fig. 3b)) angled with respect to the discharging direction, the end portions defining a discharge length in the discharging direction.  Yamashita is silent concerning the descriptive of the shim member end portions in terms of having reference points.  However, Yamashita does appear from Fig. 3a/3b to provide two discharge outlet points or tips (one seen as element (24a) in Fig. 3b) on the end portions.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the Yamashita slot die would structurally meet the instantly claimed invention absent designated reference points. 
Regarding claims 2-3, determination of the desired width ratio of the first adjusting width to a width of the slot to effect a desired uniform flow of slurry in the discharging direction would be within the purview of one skilled in the art.
Regarding claim 4, determination of the desired length ratio of the first adjusting length to the length of the slot to effect a desired uniform flow of slurry in the discharging direction would be within the purview of one skilled in the art.
Regarding claim 5, see Fig. 3.
Regarding claims 6-14, the language as instantly claimed is unclear in structure however, Yamashita provides detail to the width adjuster as shown in Figs. 3a/3b.
Regarding claim 15, the width adjuster is a straight line in a height direction to be vertically connected to the first side and second side (see Fig. 1).
Regarding claim 16, Yamashita does not set forth the width adjuster curved toward the slot so as to be connected to the first side and the second side in a round way.  However minimal machining of the width adjustment portion to be curved would require minimal skill in the art to effect spreading of the slurry from the slot.  No inventive effort would be required.
 

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (CN102527576).
Guo provides a slot die capable of coating a battery electrode to form a rechargeable battery electrode, the slot die comprising a first block (120; see Figs. 1-5) including a chamber (see broken lines Fig. 2) able to accommodate a viscous paste including active material slurry; a second block (110) facing the first block, the first block and the second block being attached to each other; a shim member (130) positioned between the first block and the second block, the shim member including end portions facing each other; and a slot (133; see Fig. 3) between the first and second blocks, and between the facing end portions of the shim member, the slot to discharge the active material slurry, and the slot including a first side defined by the first block, the first side extending in a width direction and a discharging direction of the slot, and a second side defined by the second block, the second side facing the first side and extending in the width direction and the discharging direction of the slot, wherein each of the end portions includes a width adjuster angled with respect to the discharging direction, the end portions defining a discharge length in the discharging direction.  Guo is silent concerning the descriptive of the shim member end portions in terms of having reference points.  However, Guo does appear from Figs. 1, 4, and 5 to provide discharge outlet points or tips on the end portions.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the Guo slot die would structurally meet the instantly claimed invention absent designated reference points. 
Regarding claims 2-3, determination of the desired width ratio of the first adjusting width to a width of the slot to effect a desired uniform flow of slurry in the discharging direction would be within the purview of one skilled in the art.
Regarding claim 4, determination of the desired length ratio of the first adjusting length to the length of the slot to effect a desired uniform flow of slurry in the discharging direction would be within the purview of one skilled in the art.
Regarding claim 5, see Fig. 5.
Regarding claims 6-14, the language as instantly claimed is unclear in structure however, Guo provides detail to the width adjuster as shown in Fig. 5.
Regarding claim 15, the width adjuster is a straight line in a height direction to be vertically connected to the first side and second side (see Fig. 3).
Regarding claim 16, Guo does not set forth the width adjuster curved toward the slot so as to be connected to the first side and the second side in a round way.  However minimal machining of the width adjustment portion to be curved would require minimal skill in the art to effect spreading of the slurry from the slot.  No inventive effort would be required.

 Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsubara et al (US2013/0236651).
Komatsubara provides a slot die capable of coating a battery electrode to form a rechargeable battery electrode, the slot die comprising a first block (i.e., 2a; see Fig. 3) including a chamber (i.e., 22) able to accommodate an active material slurry; a second block (2b) facing the first block, the first block and the second block being attached to each other; a shim member (i.e., 30; [0092-0094]; Figs. 6A-6E, 19) positioned between the first block and the second block, the shim member including end portions facing each other; and a slot (10; see Fig. 1) between the first and second blocks, and between the facing end portions of the shim member, the slot to discharge the active material slurry, and the slot including a first side defined by the first block, the first side extending in a width direction and a discharging direction of the slot, and a second side defined by the second block, the second side facing the first side and extending in the width direction and the discharging direction of the slot, wherein each of the end portions includes a width adjuster angled with respect to the discharging direction, the end portions defining a discharge length in the discharging direction.  Komatsubara is silent concerning the descriptive of the shim member end portions in terms of having reference points.  However, Komatsubara  does appear from Figs. 6D, 19 to provide discharge outlet points or tips on the end portions.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the Komatsubara slot die would structurally meet the instantly claimed invention absent designated reference points. 
Regarding claims 2-3, determination of the desired width ratio of the first adjusting width to a width of the slot to effect a desired uniform flow of slurry in the discharging direction would be within the purview of one skilled in the art.
Regarding claim 4, determination of the desired length ratio of the first adjusting length to the length of the slot to effect a desired uniform flow of slurry in the discharging direction would be within the purview of one skilled in the art.
Regarding claim 5, see [0169].
Regarding claims 6-14, the language as instantly claimed is unclear in structure however, Komatsubara provides detail to the width adjuster as shown in Fig. 6D and 19.
Regarding claim 15, the width adjuster is a straight line in a height direction to be vertically connected to the first side and second side (see Fig. 1).
Regarding claim 16, Komatsubara shows a curved arrangement in Fig. 6B such that the width adjuster curves toward the slot so as to be connected to the first side and the second side in a round way.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patent sets forth the state of the art with respect to a slot die having blocks, shim, and slot:  Mok et al (KR20150031036).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
8/27/2022